Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 22, 24, 25, 29-44 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “wherein the first semiconductor layer is ring-shaped and the third semiconductor layer and the fourth semiconductor layer extend inside the ring-shaped first semiconductor layer” as recited in claim 21, “wherein the channel region is a shell-shaped layer surrounding the first nanowire source/drain region and the second nanowire source/drain region; and wherein the first nanowire source/drain region has a ring-shaped profile and the shell- shaped channel region surrounds the ring-shaped first nanowire source/drain region from at least one of an inner sidewall or an outer sidewall of the ring-shaped first nanowire source/drain region” as recited in claim 34, and “a first shell-shaped semiconductor layer directly contacting and surrounding a sidewall of the vertical stack of nanowire structures, the first shell-shaped semiconductor layer having a first semiconductor material; a second shell-shaped semiconductor layer surrounding the first shell-shaped semiconductor layer, the second shell-shaped semiconductor layer having a second semiconductor material different from the first semiconductor material of the first shell-shaped semiconductor layer, the second semiconductor material including a wider bandgap than the first semiconductor material, and the second shell-shaped semiconductor being further away from the sidewall of the vertical stack than the first shell-shaped semiconductor layer; and a gate structure surrounding the second shell-shaped semiconductor layer, 
	Claims 22, 24, 25, 29-33, 35-38, 40-44 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 21, 34, and 39, the closest prior art was Bhuwalka et al. (Pub No. US 2014/0021532 A1, hereinafter Bhuwalka) and teaches everything except for “wherein the first semiconductor layer is ring-shaped and the third semiconductor layer and the fourth semiconductor layer extend inside the ring-shaped first semiconductor layer” as recited in claim 21, “wherein the channel region is a shell-shaped layer surrounding the first nanowire source/drain region and the second nanowire source/drain region; and wherein the first nanowire source/drain region has a ring-shaped profile and the shell- shaped channel region surrounds the ring-shaped first nanowire source/drain region from at least one of an inner sidewall or an outer sidewall of the ring-shaped first nanowire source/drain region” as recited in claim 34, and “a first shell-shaped semiconductor layer directly contacting and surrounding a sidewall of the vertical stack of nanowire structures, the first shell-shaped semiconductor layer having a first semiconductor material; a second shell-shaped semiconductor layer surrounding the first shell-shaped semiconductor layer, the second shell-shaped semiconductor layer having a second semiconductor material different from the first semiconductor material of the first shell-shaped semiconductor layer, the second semiconductor material including a wider bandgap than the first semiconductor material, and the second shell-shaped semiconductor being further away from the sidewall of the vertical stack than the first shell-shaped semiconductor layer; and a gate structure surrounding the second shell-shaped semiconductor layer, the gate structure being further away from the sidewall of the vertical stack than the second shell-shaped semiconductor layer” as recited in claim 39.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML